DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed March 4, 2022, November 19, 2021 and October 6, 2020 fail to comply with 37 CFR 1.98(a)(2), because some reference are not provided with a brief translated summary of the subject matter contained therein therefore the Examiner is unable to consider the context of the references. It has been placed in the application file, but the information referred to therein has not been considered.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
It is the opinion of the examiner that the art of record (considered as a whole) neither anticipates nor renders obvious “comparing the actual contact pressure distribution with a desired contact pressure distribution; identifying an adjustable contact pressure parameter of the work stand based on a difference between the actual contact pressure distribution and the desired contact pressure distribution; and adjusting the identified adjustable contact pressure parameter of the work stand such that the actual contact pressure distribution work stand provides the desired contact pressure distribution across the width of the substrate and a thickness of the substrate remains substantially constant after the texture has been applied, wherein adjusting the contact pressure parameter comprises adjusting the identified contact pressure parameter independently at each discrete location of the plurality of discrete locations” in combination with the rest of the claimed limitations set forth in claim 1; and
neither anticipates nor renders obvious “a processing device configured to receive data from the sensor about the actual contact pressure distribution, compare the actual contact pressure distribution with a desired contact pressure distribution, and identify an adjustable contact pressure parameter of the work stand based on a difference between the actual contact pressure distribution and the desired contact pressure distribution, and adjust the identified adjustable contact pressure parameter at each discrete location independently such that the actual contact pressure distribution provides the desired contact pressure distribution across the width of the substrate and a thickness of the substrate remains substantially constant after the texture has been applied” in combination with the rest of the claimed limitations set forth in claim 14.
Based on Applicant’s arguments and the examiner’s review of Office Action mailed November 23, 2021, the claimed subject matter is deemed to be allowable. Further clarification/explanation can be reviewed in applicant’s arguments filed February 22, 2022 starting on page 2. Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725